Exhibit 10.5
Execution Version
FIRST AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
Dated as of June 3, 2010
among
OASIS PETROLEUM NORTH AMERICA LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
BNP PARIBAS
as Administrative Agent,
and
THE LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
(this “First Amendment”) dated as of June 3, 2010, among OASIS PETROLEUM NORTH
AMERICA LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party hereto (the “Guarantors” and collectively with the Borrower,
the “Obligors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and BNP PARIBAS, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
     A. The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.
     B. Concurrently with the effectiveness hereof, Oasis Petroleum Inc. is
consummating an initial public offering of its Equity Interests.
     C. The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement and consent to
certain other matters.
     D. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
     2.1 Amendment to Introductory Paragraph. The definition of “Parent”, as
defined in the introductory paragraph of the Credit Agreement, is hereby amended
to refer to each of Oasis Petroleum LLC, a Delaware limited liability company,
and Oasis Petroleum Inc., a Delaware corporation, and all references in the
Credit Agreement and other Loan Documents to “the Parent” shall be deemed to be
a reference to each of such entities mutatis mutandis.
     2.2 Amendments to Section 1.02.
     (a) The definition of “Agreement” is hereby amended in its entirety to read
as follows:

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement, as amended by the First Amendment,
as the same may be amended or supplemented from time to time.
     (b) The definition of “Change in Control” is hereby amended in its entirety
to read as follows:
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Permitted Holders, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Oasis
Petroleum Inc., (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Oasis Petroleum Inc. by Persons who were not
(i) initial members of the board of directors of Oasis Petroleum Inc.,
(ii) nominated by the board of directors of Oasis Petroleum Inc. or
(iii) appointed by directors so nominated or (c) Oasis Petroleum Inc. fails to
own directly or indirectly all of the Equity Interests of the Borrower.
     (c) The following definition of “First Amendment” is hereby added where
alphabetically appropriate to read as follows:
     “First Amendment” means that certain First Amendment to Amended and
Restated Credit Agreement and Consent, dated as of June 3, 2010, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.
     (d) The definition of “Initial Public Offering” is hereby amended in its
entirety to read as follows:
     “Initial Public Offering” means a primary offering to the public for cash
of any Equity Interests (other than Disqualified Capital Stock) of Oasis
Petroleum Inc. resulting in the receipt by Oasis Petroleum Inc. of net cash
proceeds of at least $200,000,000; provided that issuances of securities
pursuant to employee benefit plans shall not be considered an “Initial Public
Offering”.
     (e) The definition of “Parent LLC Agreement” is hereby deleted in its
entirety.
     (f) The definition of “Permitted Holders” is hereby amended in its entirety
to read as follows:
     “Permitted Holders” means Oasis Petroleum Management LLC, a Delaware
limited liability company, OAS Holding Company LLC, a Delaware limited liability
company (“Holdings”), Encap Energy Capital Fund VI, L.P., a Texas limited
partnership (“Encap Capital VI”), Encap VI-B Acquisitions, L.P., a Texas limited
partnership (“Encap Acquisitions”) and Encap Energy Capital Fund VII, L.P., a
Texas limited partnership (“Encap Capital VII”, and together with

2



--------------------------------------------------------------------------------



 



Encap Capital VI and Encap Acquisitions, the “Encap Members”), any general
partner or managing member of any Encap Member or Holdings or any Person formed
and managed or Controlled by such Encap Member, its general partner or managing
member or an Affiliate of its general partner or managing member as a vehicle
for purposes of making investments.
     (g) The following definition of “Senior Notes” is hereby added where
alphabetically appropriate to read as follows:
     “Senior Notes” means any unsecured senior or senior subordinated Debt
securities (whether registered or privately placed) incurred pursuant to a
Senior Notes Indenture.
     (h) The following definition of “Senior Notes Indenture” is hereby added
where alphabetically appropriate to read as follows:
     “Senior Notes Indenture” means any indenture among Oasis Petroleum Inc., as
issuer, the subsidiary guarantors party thereto and the trustee named therein,
pursuant to which the Senior Notes are issued, as the same may be amended or
supplemented in accordance with Section 9.04(e).
     2.3 Amendment to Section 2.07. Section 2.07 is hereby amended by inserting
the following sub-section (e) immediately following the existing sub-section
(d) therein:
(e) Reduction of Borrowing Base Upon Issuance of Senior Notes. Notwithstanding
anything to the contrary contained herein, if Oasis Petroleum Inc. issues any
Senior Notes during the period between Scheduled Redetermination dates or not in
conjunction with an Interim Redetermination, then on the date on which such
Senior Notes are issued, the Borrowing Base then in effect shall be reduced by
an amount equal to the product of 0.25 multiplied by the stated principal amount
of such Senior Notes. The Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Agents, the Issuing Bank and the Lenders on such
date until the next redetermination or modification thereof hereunder. For
purposes of this Section 2.07(e), if any such Debt is issued at a discount or
otherwise sold for less than “par”, the reduction shall be calculated based upon
the stated principal amount without reference to such discount.
     2.4 Amendment to Section 3.04(c). Section 3.04(c) is hereby amended by
inserting the following sub-section (iv) immediately following the existing
sub-section (iii) therein and renumbering the existing sub-sections (iv) and
(v) as sub-sections (v) and (vi) respectively:
(iv) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
the total Revolving Credit Exposures exceeds the Borrowing Base as adjusted,
then the Borrower shall (a) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (b) if any excess remains after prepaying all
of

3



--------------------------------------------------------------------------------



 



the Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral, if required, on the date
it issues such Senior Notes; provided that all payments required to be made
pursuant to this Section 3.04(c)(iv) must be made on or prior to the Termination
Date.
     2.5 Amendment to Section 7.02. Section 7.02 is hereby amended in its
entirety to read as follows:
Section 7.02 Authority; Enforceability. The Transactions are within the
Parent’s, the Borrower’s and each Guarantor’s corporate, limited liability
company or partnership, as applicable, powers and have been duly authorized by
all necessary corporate, limited liability company, partnership and, if
required, shareholder, member or partner action (including, without limitation,
any action required to be taken by any class of directors of the Parent, the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Each Loan Document to which
the Parent, the Borrower and each Guarantor is a party has been duly executed
and delivered by the Borrower and such Guarantor and constitutes a legal, valid
and binding obligation of the Parent, the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     2.6 Amendment to Section 7.04. Sections 7.04(a) and (b) are hereby amended
in its entirety to read as follows:
(a) Oasis Petroleum LLC has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(1) as of and for the fiscal year ended December 31, 2008, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (2) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2009, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Oasis Petroleum LLC and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.
(b) Since December 31, 2008, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect except, with respect only to events or circumstances contemplated
by clause (a) of the definition of “Material Adverse Effect”, for the Initial
Public Offering or actions undertaken in preparation of or in connection with
the Initial

4



--------------------------------------------------------------------------------



 



Public Offering and (ii) the business of the Parent, the Borrower and the
Subsidiaries has been conducted only in the ordinary course, in all material
respects, consistent with past business practices.
     2.7 Amendment to Section 7.12. Section 7.12 is hereby amended in its
entirety to read as follows:
Section 7.12 Insurance. The Parent and the Borrower have, and have caused all of
their respective Subsidiaries to have, (a) all insurance policies sufficient for
the compliance by each of them with all material Governmental Requirements and
all material agreements and (b) insurance coverage in at least amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Parent, the Borrower
and their respective Subsidiaries. The Administrative Agent and the Lenders have
been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.
     2.8 Amendment to Section 7.15. Section 7.15 is hereby amended in its
entirety to read as follows:
Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is the State of Delaware; the name of the Borrower as listed in the
public records of its jurisdiction of organization is “Oasis Petroleum North
America LLC”; and the organizational identification number of the Borrower in
its jurisdiction of organization is 4354265 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)). The jurisdiction of organization of Oasis Petroleum LLC is
the State of Delaware; the name of Oasis Petroleum LLC as listed in the public
records of its jurisdiction of organization is “Oasis Petroleum LLC”, and the
organizational identification number of Oasis Petroleum LLC in its jurisdiction
of organization is 4307625 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The principal place of business and chief executive offices of
Oasis Petroleum LLC are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)). The jurisdiction of organization of Oasis Petroleum Inc. is
the State of Delaware; the name of Oasis Petroleum Inc. as listed in the public
records of its jurisdiction of organization is “Oasis Petroleum Inc.”, and the
organizational identification number of Oasis Petroleum Inc. in its jurisdiction
of organization is 4793429 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The principal place of business and

5



--------------------------------------------------------------------------------



 



chief executive offices of Oasis Petroleum Inc. are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)). Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(m)).
     2.9 Amendment to Section 8.01.
          (a) Sub-Sections 8.01(a) and (b) are hereby amended in their entirety
to read as follows:
(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of Oasis Petroleum Inc., (i) its audited consolidated balance
sheet and related statements of operations, members’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Oasis Petroleum Inc. and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Oasis Petroleum
Inc., its consolidated balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Oasis Petroleum
Inc. and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
          (b) Section 8.01 is hereby amended by inserting the following
sub-section (r) immediately following the existing sub-section (q):
(r) Issuance of Senior Notes. In the event Oasis Petroleum Inc. decides to issue
Senior Notes as contemplated by Section 9.02(i), 10 days prior written notice of
such offering therefor, the amount thereof and the anticipated date of

6



--------------------------------------------------------------------------------



 



closing and a copy of the preliminary offering memorandum (if any) and the final
offering memorandum (if any) and any other material documents relating to such
offering of Senior Notes.
     2.10 Amendment to Section 8.07. Section 8.07 is hereby amended in its
entirety to read as follows:
Section 8.07 Insurance. The Parent and the Borrower will, and will cause each of
their respective Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.
     2.11 Amendment to Section 8.14. Section 8.14 is hereby amended by amending
the existing sub-section (b) in its entirety, inserting the following new
subsection (c) immediately following sub-section (b) and amending the existing
sub-section (c) in its entirety to be sub-section (d), with such sub-sections to
read as set forth below:
(b) The Parent and the Borrower shall promptly cause each Domestic Subsidiary of
either thereof to guarantee the Indebtedness pursuant to the Guaranty Agreement.
In connection with any such guaranty, the Borrower shall, or shall cause such
Domestic Subsidiary to (a) execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary, (b) pledge all of the Equity Interests of
such new Subsidiary (including, without limitation, delivery (if applicable) of
original certificates evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and (c) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.
(c) In the event that the Borrower or any Domestic Subsidiary becomes the owner
of a Foreign Subsidiary which has total assets in excess of $1,000,000, then the
Borrower shall promptly, or shall cause such Domestic Subsidiary to promptly,
pledge 65% of all the Equity Interests of such Foreign Subsidiary (including,
without limitation, delivery of original stock certificates evidencing such
Equity Interests of such Foreign Subsidiary, together with appropriate stock
powers for each certificate duly executed in blank by the registered owner
thereof) and execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

7



--------------------------------------------------------------------------------



 



(d) If any Event of Default shall occur and be continuing, then the Parent and
the Borrower shall, and shall cause each Domestic Subsidiary of either thereof
to, within ten (10) Business Days after notice by Administrative Agent, grant to
the Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on all of their Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent substantially all of the Oil
and Gas Properties of the Borrower and the Domestic Subsidiaries. All such Liens
will be created and perfected by and in accordance with the provisions of deeds
of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficiently executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.
     2.12 Amendment to Section 8.15. Section 8.15 is hereby amended in its
entirety to read as follows:
Section 8.15 ERISA Compliance. The Parent and the Borrower will promptly furnish
and will cause their respective Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent (a) promptly after the filing thereof with
the United Stated Secretary of Labor or the Internal Revenue Service, copies of
each annual and other report with respect to each Plan or any trust created
therunder, and (b) immediately upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer, the
Parent, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Parent, the Subsidiary or the
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.
2.13 Amendment to Section 9.02.
(a) Section 9.02(h) is hereby amended in its entirety to read as follows:
(h) other Debt (excluding Debt of Foreign Subsidiaries) not to exceed $2,500,000
in the aggregate at any one time outstanding.
     (b) Section 9.02 is hereby amended by inserting the following sub-section
(i) and (j) immediately following the existing sub-section (h):
(i) Debt of Foreign Subsidiaries to non-Affiliated Persons that is not secured

8



--------------------------------------------------------------------------------



 



by liens on any property of, not guaranteed by and not other otherwise of
recourse to the Borrower or any Guarantor.
(i) unsecured Senior Notes of Oasis Petroleum Inc., the principal amount of
which does not exceed $200,000,000 and any guarantees thereof; provided that
(i) the Borrower shall have complied with Section 8.01(r), (ii) at the time of
incurring such Senior Notes (A) no Default has occurred and is then continuing
and (B) no Default would result from the incurrence of such Senior Notes after
giving effect to the incurrence of such Senior Notes (and any concurrent
repayment of Debt with the proceeds of such incurrence, if any), (iii) on the
same day as the incurrence of such Debt, the Borrowing Base shall be adjusted to
the extent required by Section 2.07(e) and prepayment is made to the extent
required by Section 3.04(c)(iv), (iv) such Senior Notes do not have any
scheduled principal amortization prior to the date which is one year after the
Maturity Date, (v) such Senior Notes does not mature sooner than the date which
is one year after the Maturity Date, (vi) such Senior Notes and any guarantees
thereof are on terms, taken as a whole, at least as favorable to the Borrower
and the Guarantors as market terms for issuers of similar size and credit
quality given the then prevailing market conditions as determined by the
Administrative Agent and (vii) such Senior Notes do not have any mandatory
prepayment or redemption provisions (other than customary change of control or
asset sale tender offer provisions) which would require a mandatory prepayment
or redemption in priority to the Indebtedness.
     2.14 Amendment to Section 9.04. Section 9.04 is hereby in its entirety to
read as follows:
9.04 Dividends, Distributions and Redemptions; Repayment of Senior Notes and
Amendment to Terms of Senior Notes.
(a) Restricted Payments. The Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital or
make any distribution of its Property to its Equity Interest holders, except
(i) Oasis Petroleum Inc. may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries of Oasis Petroleum
Inc. may declare and pay dividends ratably with respect to their Equity
Interests, (iii) Oasis Petroleum Inc. may make Restricted Payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries and (iv) Oasis Petroleum Inc.
may make payments to former employees in connection with the termination of such
former employee’s employment in an aggregate amount not to exceed $250,000 in
any calendar year for the purpose of repurchasing Equity Interests in any member
of the Parent issued to such former employee pursuant to stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries.

9



--------------------------------------------------------------------------------



 



(b) Repayment of Senior Notes; Amendment to Terms of Senior Notes. The Parent
and the Borrower will not, and will not permit any of their respective
Subsidiaries to, prior to the date that is ninety-one (91) days after the
Maturity Date: (i) call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Notes; provided that Oasis Petroleum Inc. may prepay the
Senior Notes with the net cash proceeds of any sale of Equity Interests (other
than Disqualified Capital Stock) of Oasis Petroleum Inc., (ii) amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Senior Notes or the Senior
Notes Indenture if (A) the effect thereof would be to shorten its maturity or
average life or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
(B) such action requires the payment of a consent fee (howsoever described),
provided that the foregoing shall not prohibit the execution of supplemental
indentures associated with the incurrence of additional Senior Notes to the
extent permitted by Section 9.02(i) or the execution of supplemental indentures
to add guarantors if required by the terms of any Senior Notes Indenture
provided such Person complies with Section 8.14(b) or (C) with respect to Senior
Notes that are subordinated to the Indebtedness or any other Debt, designate any
Debt (other than obligations of the Borrower and the Subsidiaries pursuant to
the Loan Documents) as “Specified Senior Indebtedness” or “Specified Guarantor
Senior Indebtedness” or give any such other Debt any other similar designation
for the purposes of any Indenture related to Senior Notes that are subordinated
to the Indebtedness or any other Debt.
2.15 Amendments to Section 9.05.
     (a) The lead-in to Section 9.05 is hereby amended by deleting “The Borrower
will not, and will not permit any Subsidiary to” and replacing it with “The
Parent and the Borrower will not, and will not permit any of their respective
Subsidiaries to”.
     (b) Section 9.05(e) is hereby amended in its entirety to read as follows:
     (e) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).
     (c) Section 9.05(g) is hereby amended in its entirety to read as follows:

10



--------------------------------------------------------------------------------



 



     (g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made
by any Subsidiary in or to the Borrower or any Guarantor that is a Subsidiary,
(iii) made by the Borrower or any Subsidiary in or to Domestic Subsidiaries that
are not Guarantors, provided that the aggregate of all Investments made by the
Borrower and the Guarantors in or to all Domestic Subsidiaries that are not
Guarantors shall not exceed $2,500,000 at any time, and (iv) made by the
Borrower or any Domestic Subsidiary in or to any Foreign Subsidiary in an
aggregate amount at any one time outstanding not to exceed $50,000,000, provided
that, with respect to this clause (iv), no such Investment shall be made unless
(A) both prior to and after giving effect to such Investment no Default or Event
of Default exists and (B) after giving effect to such Investment the Borrowing
Base then in effect exceeds the total Revolving Credit Exposures by at least an
amount equal to ten percent (10%) of the then current Borrowing Base less cash
then maintained by the Borrower.
     2.16 Amendment to Section 9.11. Section 9.11 is hereby amended in its
entirety to read as follows:
Section 9.11. Mergers, Etc. The Parent and the Borrower will not, and will not
permit any Subsidiary to, merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person, except that (a) any Wholly-Owned Domestic Subsidiary may merge with any
other Wholly-Owned Domestic Subsidiary, (b) the Parent and/or Borrower may merge
with any Wholly-Owned Domestic Subsidiary so long as the Parent and/or Borrower
is the survivor and (c) any Foreign Subsidiary may merge with any other Foreign
Subsidiary; provided that if one of such Foreign Subsidiaries is a Wholly-Owned
Subsidiary, the survivor shall be a Wholly-Owned Subsidiary.
     2.17 Amendment to Section 9.15. Section 9.15 is hereby amended in its
entirety to read as follows:
Section 9.15. Subsidiaries. The Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, create or acquire any additional
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b),
Section 8.14(c) and Section 8.14(d). The Borrower shall not, and shall not
permit any of its Subsidiaries to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with Section 9.12(d).
The Parent shall not, and shall not permit any of its Domestic Subsidiaries to,
sell, assign or otherwise dispose of any Equity Interests in any Domestic
Subsidiary except in compliance with Section 9.12(d).
     2.18 Amendment to Section 10.01. Section 10.01(g) is hereby amended by
inserting in line 1 thereof after the phrase “any event or condition” the phrase
“(other than customary change

11



--------------------------------------------------------------------------------



 



of control or asset sale tender offer provisions of the Senior Notes Indenture
which would require a mandatory prepayment or redemption of the Debt arising
thereunder)”.
Section 3. Consent.
     3.1 Initial Public Offering. Subject to the terms and conditions set forth
herein, the Lenders hereby consent to the actions of the Parent, the Borrower,
all of their respective Subsidiaries and Affiliates undertaken in preparation of
or in connection with the initial public offering for Oasis Petroleum Inc.,
including (a) the corporate reorganization, including the transfer of the Equity
Interests in Oasis Petroleum LLC to Oasis Petroleum Inc. and (b) all other
actions contemplated by (i) that certain Contribution Agreement among Oasis
Petroleum Inc., Oasis Petroleum LLC, OAS Holding Company LLC, OAS Mergerco LLC
and Encap Energy Capital Fund VI, L.P. to be executed in connection with the
Initial Public Offering and substantially in the form attached hereto as
Exhibit A and (ii) that certain Agreement and Plan of Merger among Oasis
Petroleum LLC, OAS Holding Company LLC and OAS Mergerco LLC to be executed in
connection with the Initial Public Offering and substantially in the form
attached hereto as Exhibit B notwithstanding the requirements of any provision
of the Credit Agreement. The consent set forth in the preceding sentence is
limited to the extent specifically set forth therein and no other terms,
covenants or provisions of the Credit Agreement or any other Loan Document are
intended to be effected by such consent.
     3.2 October 1, 2010 Scheduled Redetermination. Subject to the terms and
conditions set forth herein, the Lenders hereby consent to the use of a Reserve
Report dated as of June 1, 2010 in connection with the October 1, 2010 Scheduled
Redetermination of the Borrowing Base notwithstanding the requirement in section
8.12(a) of the Credit Agreement that such Reserve Report be dated as of July 1,
2010.
Section 4. Conditions Precedent. Except as specifically set forth below with
respect to the consent contained in Section 3.2, this First Amendment shall
become effective as of the date when each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement):
     4.1 The Administrative Agent shall have received from the Majority Lenders,
each Guarantor and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person.
     4.2 The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of Oasis Petroleum Inc. setting forth
(a) resolutions of its board of directors with respect to the authorization of
such Person to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (b) the officers
of Oasis Petroleum Inc. (i) who are authorized to sign the Loan Documents to
which it is a party and (ii) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with the Credit Agreement and the transactions contemplated hereby,
(c) specimen signatures of such authorized officers, and (d) the articles or
certificate of incorporation and by-laws or other applicable organizational
documents of Oasis

12



--------------------------------------------------------------------------------



 



Petroleum Inc., certified as being true and complete. The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.
     4.3 The Administrative Agent shall have received (a) an executed Assumption
Agreement relating to the Guaranty Agreement and (b) an executed Supplement to
the Guaranty Agreement, in each case, from Oasis Petroleum Inc.
     4.4 The Administrative Agent shall have received confirmation of (a) the
acquisition by Oasis Petroleum Inc. of 100% of the Equity Interests in Oasis
Petroleum LLC and (b) the consummation of the Initial Public Offering of Oasis
Petroleum Inc.
     4.5 The Administrative Agent shall have received any prepayment of
Borrowings required pursuant to Section 3.04(c)(iv).
     4.6 The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the date hereof.
     4.7 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.
     4.8 The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably require.
     Irrespective of whether or not the remainder of this Fourth Amendment
becomes effective, the consent contained in Section 3.2 of this First Amendment
shall automatically become effective upon the satisfaction of the condition
precedent set forth in Section 4.1 hereof.
     The Administrative Agent is hereby authorized and directed to declare this
First Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes. Notwithstanding the
foregoing, except with respect to the consent contained in Section 3.2 hereof,
this First Amendment shall not become effective unless each of the foregoing
conditions is satisfied or waived prior to the earlier of (a) 2:00 p.m., New
York City time, on October 1, 2010 and (b) receipt by the Administrative Agent
of notification from the Borrower that an Initial Public Offering has been
abandoned or is no longer actively being pursued.
Section 5. Miscellaneous.
     5.1 Confirmation. The provisions of the Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
     5.2 Limited Consent. Except as expressly set forth in Section 3 hereof, the
execution, delivery, performance and effectiveness of this First Amendment shall
not operate nor

13



--------------------------------------------------------------------------------



 



be deemed to be nor construed as a consent to deviation from, or waiver of, any
term, provision, condition, representation, warranty or covenant contained in
the Credit Agreement, the other Loan Documents, or any other contract or
instrument.
     5.3 No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this First Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this First Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.
     5.4 Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this First Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     5.5 Counterparts. This First Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     5.6 No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or

14



--------------------------------------------------------------------------------



 



unwritten oral agreements of the parties. There are no subsequent oral
agreements between the parties.
     5.7 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     5.8 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     5.9 Severability. Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     5.10 Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed as of the date first written above.

          BORROWER:  OASIS PETROLEUM NORTH AMERICA LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer      GUARANTORS:  OASIS PETROLEUM LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer        OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT AND LENDER:  BNP PARIBAS
      By:   /s/ Edward Pak         Name:   Edward Pak        Title:   Vice
President              By:   /s/ Juan Carlos Sandoval         Name:   Juan
Carlos Sandoval        Title:   Vice President      LENDERS:  JPMORGAN CHASE
BANK, N.A.
      By:   /s/ Stephen Lescher         Name:   Stephen Lescher        Title:  
Senior Vice President        UBS LOAN FINANCE, LLC
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ Michael Cerniglia         Name:  
Michael Cerniglia        Title:   Director        WELLS FARGO BANK, N.A.
      By:   /s/ Doug McDowell         Name:   Doug McDowell        Title:   Vice
President Senior Portfolio Manager   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Contribution Agreement

 



--------------------------------------------------------------------------------



 



FORM OF
CONTRIBUTION AGREEMENT
By and Among
OASIS PETROLEUM INC.
OASIS PETROLEUM LLC
OAS HOLDING COMPANY LLC
OAS MERGERCO LLC
And
ENCAP ENERGY CAPITAL FUND VI, L.P.
Dated as of       , 2010

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
This Contribution Agreement, dated as of       , 2010 (this “Agreement”), is by
and among Oasis Petroleum Inc., a Delaware corporation (“Oasis”), Oasis
Petroleum LLC, a Delaware limited liability company (“Oasis LLC”), OAS Holding
Company LLC, a Delaware limited liability company (“Oasis Holdings”), OAS
Mergerco LLC, a Delaware limited liability company (“Merger LLC”) and Encap
Energy Capital Fund VI, L.P., a Delaware limited partnership (“Encap”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.
RECITALS
WHEREAS, Oasis LLC formed Oasis Holdings as a limited liability company under
the Delaware Limited Liability Company Act, as amended (the “Act”) and owns all
of the equity interests in Oasis Holdings.
WHEREAS, pursuant to the terms of the Limited Liability Company Agreement of
Oasis Holdings dated as of February 26, 2010 (the “New Holdings Agreement”), the
various parties to the New Holdings Agreement agreed that the transactions and
actions being consummated by the terms of this Agreement were transactions that
the parties were obligated to consummate subsequent to the formation of Oasis
Holdings and, as a consequence, this Agreement is in furtherance of the terms
and obligations of the parties under the New Holdings Agreement;
WHEREAS, Oasis Holdings formed Merger LLC as a limited liability company under
the Act and owns all of the equity interests in Merger LLC.
WHEREAS, Oasis Holdings incorporated Oasis as a corporation under the Delaware
General Corporation Law, as amended, and contributed $10.00 to Oasis in exchange
for 1,000 shares of Common Stock.
WHEREAS, as contemplated by that certain Registration Statement on Form S-1
(Registration No. 333-165212) filed by Oasis with the Securities and Exchange
Commission to register the public offering and sale of common stock of Oasis
(the “IPO”), the Parties intend to cause various transactions to occur at or
prior to the initial closing of the IPO.
WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions shall occur:

  1.   Oasis LLC will contribute to Oasis Holdings $7,222 in cash in exchange
for a 10% membership interest in Oasis Holdings.     2.   Encap will contribute
to Oasis Holdings membership interests in Oasis LLC representing a 0.01%
interest in Oasis LLC in exchange for a 90% membership interest in Oasis
Holdings.     3.   Merger LLC will, pursuant to the Agreement and Plan of
Merger, dated the date hereof (the “Merger Agreement”), merge with and into
Oasis LLC, the separate

 



--------------------------------------------------------------------------------



 



      organizational existence of Merger LLC shall cease, and Oasis LLC shall
continue as the surviving entity (the “Merger”).

  4.   By virtue of the Merger, all of the membership interests in Oasis LLC
shall be converted into membership interests in Oasis Holdings, whereby Oasis
LLC will become a wholly-owned subsidiary of Oasis Holdings and the former
members of Oasis LLC will be admitted to and become the members of Oasis
Holdings, owning the same percentage interests in Oasis Holdings that were owned
in Oasis LLC (the “Conversion”).     5.   Oasis Holdings will contribute to
Oasis all of the membership interests in Oasis LLC in exchange for shares of
Common Stock, representing 100% of the outstanding capital stock of Oasis.    
6.   The limited liability company agreements of Oasis Holdings and Oasis LLC
will be amended and restated to the extent necessary to reflect the applicable
matters set forth above and contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:
“Common Stock” means the common stock of Oasis, par value $0.01 per share.
“Effective Time” means 12:01 a.m. Central Standard Time on the date of the
closing of the IPO.
“Underwriters” means those underwriters listed in the Underwriting Agreement.
“Underwriting Agreement” means that certain Underwriting Agreement between
Morgan Stanley and UBS Securities LLC, as representatives of the Underwriters,
Oasis and Oasis Holdings, dated as of      , 2010.
ARTICLE II
CONTRIBUTIONS AND ACKNOWLEDGEMENTS
     Section 2.1 Contribution to Oasis Holdings by Oasis LLC. Effective
immediately following the Effective Time, Oasis LLC hereby contributes to Oasis
Holdings, as a capital contribution, cash in an amount of $7,222, in exchange
for a 10% membership interest in Oasis Holdings.
     Section 2.2 Contribution to Oasis Holdings by Encap. Effective immediately
following the Effective Time, Encap hereby contributes to Oasis Holdings, as a
capital

 



--------------------------------------------------------------------------------



 



contribution, membership interests in Oasis LLC representing a 0.01% interest in
Oasis LLC, in exchange for a 90% membership interest in Oasis Holdings.
     Section 2.3 Acknowledgement of Merger and Conversion. Effective immediately
following the consummation of the transaction described in Section 2.2, the
Parties hereto hereby acknowledge, pursuant to the Merger Agreement, the
completion of the Merger and the Conversion.
     Section 2.4 Contribution of Oasis LLC by Oasis Holdings to Oasis. Effective
immediately following the consummation of the transaction described in
Section 2.3, Oasis Holdings hereby contributes, conveys, assigns and transfers
to Oasis all of the membership interests in Oasis LLC, in exchange for shares of
Common Stock.
     Section 2.5 Amended and Restated Limited Liability Company Agreement of
Oasis LLC. Effective immediately following the consummation of the transaction
described in Section 2.4, Oasis shall enter into an Amended and Restated Limited
Liability Company Agreement of Oasis LLC to admit Oasis as the sole member of
Oasis LLC.
ARTICLE III
FURTHER ASSURANCES
From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional, assignments, conveyances, instruments, notices and other documents,
and to do all such other acts and things, all in accordance with applicable law,
as may be necessary or appropriate (a) more fully to assure that the applicable
Parties own all of the properties, rights, titles, interests, estates, remedies,
powers and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.
ARTICLE IV
EFFECTIVE TIME
Notwithstanding anything contained in this Agreement to the contrary, the
provisions of Article II and Article III shall not be binding or have any effect
until Oasis and Oasis Holdings execute the Underwriting Agreement, at which time
all such provisions shall be effective and operative without further action by
any Party hereto.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Order of Completion of Transactions. The transactions provided
for in Article II of this Agreement shall be completed in the order and at the
times set forth in Article II.
     Section 5.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect

 



--------------------------------------------------------------------------------



 



the meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement. All references herein to Articles and Sections
shall, unless the context requires a different construction, be deemed to be
references to the Articles and Sections of this Agreement. All personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders, and the singular shall include the
plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     Section 5.3 Assignment of Agreement; Successors and Assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior consent of each of the Parties. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.
     Section 5.4 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 5.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     Section 5.6 Choice of Law. This Agreement shall be subject to and governed
by the laws of the State of Texas. Each Party hereby submits to the jurisdiction
of the state and federal courts in the State of Texas and to venue in Houston,
Texas.
     Section 5.7 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 5.8 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.
     Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written,

 



--------------------------------------------------------------------------------



 



with respect to the specific transactions effected pursuant to this Agreement
and such instruments.
     Section 5.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

            OASIS PETROLEUM INC.
      By:           Name:           Title:           OASIS PETROLEUM LLC
      By:           Name:           Title:           OASIS HOLDING COMPANY LLC
      By:           Name:           Title:           OAS MERGERCO LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            ENCAP ENERGY CAPITAL FUND VI, L.P.
      By:   EnCap Equity Fund VI GP, L.P.,         General Partner of EnCap
Energy Capital Fund VI, L.P.              By:   EnCap Investments, L.P.,        
General Partner of EnCap Equity Fund VI GP, L.P.              By:   EnCap
Investments GP, L.L.C.,         General Partner of EnCap Investments L.P.       
            By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit B
Form of Agreement and Plan of Merger

 



--------------------------------------------------------------------------------



 



FORM OF
AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of      ,
2010 and effective as of the Effective Time (as defined below), pursuant to
Section 18-209 of the Delaware Limited Liability Company Act (the “Act”) is made
and entered into by and among Oasis Petroleum LLC, a Delaware limited liability
company (“Oasis LLC”), OAS Holding Company LLC, a Delaware limited liability
company (“Oasis Holdings”), and OAS Mergerco LLC, a Delaware limited liability
company (“Merger LLC”, and together with Oasis LLC and Oasis Holdings, the
“Parties”).
RECITALS
     WHEREAS, pursuant to the terms of the Limited Liability Company Agreement
of Oasis Holdings dated as of February 26, 2010 (the “New Holdings Agreement”),
the various parties to the New Holdings Agreement agreed that the transactions
and actions being consummated by the terms of this Agreement were transactions
that the parties were obligated to consummate subsequent to the formation of
Oasis Holdings and, as a consequence, this Agreement is in furtherance of the
terms and obligations of the parties under the New Holdings Agreement;
     WHEREAS, the Board of Managers of Oasis LLC, pursuant to the Liability
Company Agreement of Oasis LLC dated March 5, 2007, as amended by Amendment
No. 1 to Limited Liability Company Agreement effective November 1, 2007, as
further amended by Amendment to Amendment No. 1 to Limited Liability Company
Agreement dated June 24, 2008, as further amended by Amendment No. 2 to Limited
Liability Company Agreement dated December 1, 2009 (as amended, the “Oasis LLC
Agreement”), have adopted by unanimous written consent, resolutions recommending
and approving the Merger (as defined below) upon the terms and conditions
hereinafter set forth;
     WHEREAS, Oasis Holdings, as the sole member of Merger LLC, has adopted, by
its unanimous written consent, resolutions recommending and approving the Merger
upon the terms and conditions hereinafter set;
     WHEREAS, the Parties desire to enter into this Agreement to set forth the
terms and conditions upon which the Merger shall take place; and
     WHEREAS, Oasis Holdings shall issue interests to the members of Oasis LLC
(other than Oasis Holdings) in connection with the Merger described herein and
has entered into this Agreement to acknowledge its obligations herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and for the purpose of prescribing the terms
and conditions of the Merger and the mode of carrying the same into effect, the
Parties hereby covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENTS
     1. Effective Time. The Merger shall become effective upon the filing of a
Certificate of Merger, in substantially the form of the Certificate of Merger
attached hereto as Annex A, with the Secretary of State of the State of
Delaware, or at such later date specified in such Certificate of Merger (such
time being referred to herein as the “Effective Time”).
     2. Name; Type of Entity; Jurisdiction. The name, type of entity and
jurisdiction of formation of the parties to the Merger are as follows:

          Name of Entity   Type of Entity   Jurisdiction of Formation Oasis
Petroleum LLC   limited liability company   Delaware           OAS Mergerco LLC
  limited liability company   Delaware

     3. Merger. In accordance with Section 18-209 of the Act and subject to and
upon the terms and conditions of this Agreement, Merger LLC shall, at the
Effective Time, be merged with and into Oasis LLC, the separate organizational
existence of Merger LLC shall cease and Oasis LLC shall continue as the
surviving entity (the “Merger”). Oasis LLC, as the entity surviving the Merger
(the “Surviving Entity”), shall continue its existence as a limited liability
company under the laws of the State of Delaware and operate under a new amended
and restated limited liability company agreement to be effective as of the
Effective Time, the form of which is attached hereto as Annex B.
     4. Conversion of Ownership Interests. At the Effective Time, by virtue of
the Merger, all of the interests in Oasis LLC issued and outstanding immediately
prior to the Effective Time (other than those owned by Oasis Holdings) shall be
converted into interests in Oasis Holdings, as set forth on Schedule I, so that,
after giving effect to such conversion, (i) Oasis Holdings is the sole holder of
all of the issued and outstanding interests in Oasis LLC and therefore the sole
member thereof and (ii) the holders of interests in Oasis LLC issued and
outstanding immediately prior to the Effective Time (other than those owned by
Oasis Holdings) shall constitute the members of Oasis Holdings as set forth on
Schedule I.
     5. Oasis Holdings Signature to this Agreement. Oasis Holdings is a
signatory hereto solely for the purposes of agreeing to (i) issue the interests
described in Section 4 above, (ii) admit the holders of such interests as
members and (iii) amend and restate its Limited Liability Company Agreement,
dated February 26, 2010 (the “Original Holdings Agreement”), as described in
Section 6 below.
     6. Constituent Documents of the Surviving Entity. At the Effective Time,
upon the Merger becoming effective, Oasis LLC’s certificate of formation, as
existing and constituted immediately prior to the Effective Time of the Merger,
shall be and constitute the certificate of formation of the Surviving Entity
until amended in the manner provided by law, and the New Holdings Agreement
shall become effective in accordance with its terms, be deemed to amend

 



--------------------------------------------------------------------------------



 



and restate the Original Holdings Agreement in its entirety and thereafter
continue as the effective limited liability agreement of Oasis Holdings until
thereafter amended.
     7. Amendment. At any time prior to the Effective Time, this Agreement may,
to the extent permitted by the Act, be supplemented, amended or modified by the
mutual consent of Oasis Holdings, on its own behalf and as the sole member of
Merger LLC and Oasis LLC.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which shall constitute one and the same agreement.
     9. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware.
     10. Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the Annexes and Schedules hereto and the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof, and is not intended to confer upon any
person other than the Parties any rights or remedies hereunder..
     11. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties without the prior
written consent of the other Parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.
     12. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties to the
greatest extent legally permissible.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Oasis LLC and Merger LLC have caused this Agreement to
be executed as of the date first written above.

          SURVIVING ENTITY:  OASIS PETROLEUM LLC
      By:           Name:   Thomas B. Nusz        Title:   President and Chief
Executive Officer      MERGING ENTITY:  OAS MERGERCO LLC
      By:   OAS HOLDING COMPANY LLC,         its sole member              By:  
        Name:   Thomas B. Nusz        Title:   President and Chief Executive
Officer     

          AGREED TO AND ACKNOWLEDGED BY:

OAS HOLDING COMPANY LLC
    By:         Name:   Thomas B. Nusz      Title:   President and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

ANNEX A

 



--------------------------------------------------------------------------------



 



ANNEX B

 



--------------------------------------------------------------------------------



 



SCHEDULE I

 